Case 9:19-cv-80825-DMM Document 65 Entered on FLSD Docket 01/13/2020 Page 1 of 18



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                   CASE #: 9:19-cv-80825-DMM

   JENNIFER QUASHA, on behalf of
   her son, HQ, a minor,

          Plaintiff,

   vs.

   CITY OF PALM BEACH GARDENS,
   FLORIDA,

          Defendant.
                                            /

                       DEFENDANT, CITY OF PALM BEACH GARDENS’,
                           MOTION FOR SUMMARY JUDGMENT

          Defendant, CITY OF PALM BEACH GARDENS, by and through its undersigned

   counsel, pursuant to Rule 56, Fed.R.Civ.P. and Local Rule 56.1, S.D.Fla.L.R., moves for the

   entry of summary judgment, and states:

                                            INTRODUCTION

          Jennifer Quasha, as mother of 6-year-old HQ, filed suit against the CITY alleging that her

   child endured discrimination in violation of the Americans With Disabilities Act and

   Rehabilitation Act when an independent youth sports league, the Palm Beach Gardens Youth

   Athletic Association (PBGYAA) did not ban the sale of peanuts at the ballpark. The CITY

   denied those allegations and asserted that it had no control over the lawful snack items sold by

   the PBGYAA at the concessions, and that Plaintiff had already afforded reasonable

   accommodations which allowed for meaningful participation. Those included an agreement to

   provide daily maintenance to the dugouts, to install signage warning of the presence of children

                                                  1
Case 9:19-cv-80825-DMM Document 65 Entered on FLSD Docket 01/13/2020 Page 2 of 18



   with food allergies, signage directing peanuts shells to be properly disposed of, providing

   warning to HQ’s coaches and parents of his allergies (so that they, in turn, could maintain a

   peanut-free zone/dugout and instruct the children), and to promote safety in every reasonable,

   feasible manner. When HQ’s parents were still unsatisfied, the PBGYAA offered to relocate

   HQ’s PBGYAA games to a nearby facility without concessions, despite the PBGYAA’s firm

   belief that even if it temporarily stopped peanut sales, it would have no effect on the overall

   presence of peanuts in the park since patrons bring large quantities of their own snacks rather

   than purchase from the concession stand.

          Early in the litigation, Plaintiff moved for a Preliminary Injunction, which the Court

   denied, finding that Plaintiff failed to demonstrate that his requested accommodation was

   reasonably related to allowing HQ to safely play, and that the accommodations already in place

   were reasonable. (D.E. 30). The court noted, however, that the record could develop in a

   manner that provided better support for Plaintiff’s claims.       Discovery in this case though

   certainly has not been kind to Plaintiff’s position. Rather, it crystallized in favor of the defense

   with respect to numerous issues. For one, it turns out that HQ is not even allergic to peanuts,

   and that his mother has incorrectly assumed he was for years based upon a reaction to a cashew.

   Statement of Facts, ¶¶4-6. Cashews and peanuts though have no predictive value towards each

   other, and when HQ’s blood was analyzed for Immunoglobin E to peanuts, it was completely

   negative. Id. In addition, the PBGYAA staff have confirmed that the PBGYAA manages the

   concessions free from City involvement or input, and that the City, in fact, has no right to direct

   the PBYAA to stop selling peanuts. Statement of Facts, ¶9. Finally, the record confirmed that

   the measures in place prior to the institution of this action provided HQ with an opportunity to

   fully participate in baseball. The coaches/parents/volunteers were made aware of his allergies
                                                  2
Case 9:19-cv-80825-DMM Document 65 Entered on FLSD Docket 01/13/2020 Page 3 of 18



   and would inform the children to keep peanuts away from HQ and utilize basic common sense

   around him. This is precisely what HQ’s elementary school does to limit the chance for HQ’s

   exposure to peanuts. Statement of Facts, ¶3. HQ’s elementary school does not ban peanuts in

   the cafeteria or, in fact, even at HQ’s very lunch table. Id.

                                 BASIS FOR SUMMARY JUDGMENT

           1.      Defendant asserts an entitlement to judgment as a matter of law on numerous

   grounds. First, HQ is not a qualified individual with a disability as it relates to his requested

   accommodations in this case. According to his own board-certified allergist, Dr. Elena Perez,

   although HQ may have some food allergies, it is highly unlikely that he is allergic to peanuts.

   Inasmuch as peanuts are the sole issue in this case, HQ lacks a qualifying disability vis-à-vis his

   claim for relief.

           2.      Even if Plaintiff had a qualifying disability, the City of Palm Beach Gardens is

   not liable for the refusal of the PBGYAA to cease selling peanuts.             The record amply

   demonstrates that the PBGYAA manages all aspects of the concession program, free from input

   or directive from the City, which it expressly advised would not accept even if given. As a

   minimal licensing agent, the PBGYAA is solely responsible for its own decisions. Statement of

   Facts, ¶9.

           3.      As the Court previously determined in denying Plaintiff’s request for a

   preliminary injunction, the requested accommodations are not reasonably calculated to protect

   HQ or allow him to participate in baseball. The record demonstrates that a temporary stoppage

   of peanut sales would have no appreciable effect, if any, on the presence of shells in an open

   park, where patrons routinely bring their own snack items. The parents/coaches/volunteers’

   actions in policing the presence of peanuts in HQ’s actual dugout (an already existing practice)
                                                   3
Case 9:19-cv-80825-DMM Document 65 Entered on FLSD Docket 01/13/2020 Page 4 of 18



   provided ample protection for HQ, especially where shells and peanut dust, even if they existed

   in HQ’s dugout, are highly unlikely to cause an allergic reaction in the first instance (particularly

   to HQ, who is not allergic to peanuts). Statement of Facts, ¶¶6, 12-13.

          4.      In addition, the Court previously found that banning the sale of peanuts, the

   salient accommodation at issue, was not necessary where Plaintiff had already been

   accommodated in other ways.        (D.E. 30, p.6).    The measures already in place, and those

   proposed particularly for HQ’s benefit (including relocating his games to a concession-free

   nearby park) obviated the need to ban a common snack at baseball parks (described as “the snack

   of baseball), and thereby deprive everyone over the purported allergies of one.

          WHEREFORE, Defendant, CITY OF PALM BEACH GARDENS, moves for the entry

   of summary judgment.

      A. HQ DOES NOT HAVE A DISABILITY WHICH IS PERTINENT
         TO THE REQUESTED ACCOMMODATIONS

      In order to present a viable claim for failure to accommodate, the plaintiff must show that:

   (1) he is a qualified individual with a disability; (2) that he was excluded from participation or

   denied the benefits of a public entity’s services, programs or activities, or was otherwise

   discriminated against by the public entity; and (3) that the exclusion, denial of benefit, or

   discrimination was by reason of Plaintiff’s disability. Bircoll v. Miami-Dade County, 480 F.3d

   1072, 1083 (11th Cir. 2007). The disability must limit one or more major life activities, or there

   must be a record of such impairment, or being regarded as having an impairment. 42 U.S.C.

   §12102(1)(A)-(C).

          When this court initially addressed the merits of this action and denied the request for a

   preliminary injunction, it accepted that HQ was deathly allergic to peanuts, as alleged within the

                                                    4
Case 9:19-cv-80825-DMM Document 65 Entered on FLSD Docket 01/13/2020 Page 5 of 18



   pleadings.    The present record though demonstrates otherwise.         According to HQ’s own

   board-certified allergist, Dr. Elena Perez, HQ has no clinical history of allergic reaction to

   peanuts.     The fact that HQ years earlier had an allergic reaction to a cashew is of no

   consequence where the allergin components of peanuts and cashews are distinct and have no

   predictive value towards each other. Statement of facts, ¶¶4-6. The blood tests administered

   by Dr. Perez, including a complete peanut panel, demonstrate the absence of peanut allergy to a

   high level of medical probability.

          Here, where Plaintiff is claiming that his disability is an allergy to peanuts, and seeks

   relief in the form of a ban on concession sales of peanuts, he cannot reasonably be deemed to be

   a qualified individual with a disability in this case where, in fact, he is not even allergic to

   peanuts and invariably would not be affected by the presence of peanuts in the park. Notably,

   Dr. Perez, citing to peer reviewed studies published by the American Academy of Allergy,

   Asthma and Immunology, confirmed that the presence of peanut shells and dust would be

   subthreshold for clinical reactivity even for a peanut-allergic person, and that one with an actual

   peanut allergy would not be affected by peanuts unless he/she actually consumed them.

   Statement of Facts, ¶6.

          Based upon the fact that HQ is not deathly allergic to peanuts, per objective medical

   criteria, and that proximity to peanut consumption or shells is not a trigger for anaphylaxis

   anyway, Plaintiff is not a qualified individual with a disability and, moreover, requires no

   accommodations at all.




                                                   5
Case 9:19-cv-80825-DMM Document 65 Entered on FLSD Docket 01/13/2020 Page 6 of 18



      B. PALM BEACH GARDENS IS NOT LIABLE UNDER THE ADA FOR
         CONCESSIONS= DECISIONS OF THE PBGYAA

          In addition to the fact that HQ is not disabled, allergic to peanuts, or in need of any

   accommodation to participate in youth baseball, the decision to continue to sell peanuts was not

   made by a public entity, as required under Title II.

          The PBGYAA is an independent, 501(c)(3) non-profit entity that operates youth sports in

   Palm Beach County. Part of its revenue production, which offsets dues to be paid by the

   community, comes through concession operations. Stepp Dec., &&4-6; Statement of Facts, ¶9.

   The City shares in no concession revenue and does not dictate to PBGYAA what it may sell. Id.

   The concessions are not a city program. Essentially, the City provides the facility, and the

   PBGYAA organizes and operates all aspects of the sports leagues. The City thus falls under

   what numerous ADA opinions have deemed a Aminimal licensing agent,@ which stem from the

   following regulation:

                  A public entity may not administer a licensing or certification
                  program in a manner that subjects qualified individuals with
                  disabilities to discrimination on the basis of disability, nor may a
                  public entity establish requirements for the programs or activities
                  of licensees or certified entities that subjects qualified individuals
                  with disabilities to discrimination on the basis of disability. The
                  programs or activities that are licensed or certified by a public
                  entity are not, themselves, covered by this part.

   28 C.F.R. '35.130(6). Thus, a public entity is not accountable for the alleged discriminatory

   practices for a private company if those practices are not the result of requirements or policies

   established by the public entity. Wendel v. Fla. Dep=t of Highway Safety and Motor Vehicles, 80

   F.Supp.3d 1297 (M.D. Fla. 2015). The Wendel case involved a lawsuit against the DHSMV

   when a licensed DUI school, Sunshine Safety Council, Inc., allegedly failed to accommodate a

   psychological disorder of a U.S. Army veteran. The DHSMV was responsible to and did in fact
                                                 6
Case 9:19-cv-80825-DMM Document 65 Entered on FLSD Docket 01/13/2020 Page 7 of 18



   license and regulate Sunshine as a DUI school, as required by Florida law. Nonetheless, the

   court found that A[a]ssuming that Sunshine did discriminate against Plaintiff because of his

   disability, any such discrimination cannot be attributed to the [DHSMV]; rather it is attributable

   to Sunshine alone@ because A[a] licensor is not accountable for any alleged discrimination of its

   licensee.@   Id. at 1305.   Thus, while the Court agreed that DHSMV Acannot administer a

   licensing program in a manner that subjects persons with disabilities to discrimination, the

   programs of licensees of a public entity are not themselves covered by 28 C.F.R. '35,130(b)(6).

          The Honorable Marcia Morales Howard, Middle District of Florida, authored an

   extensive opinion (62 pages, not counting the 77 footnotes) in a case strikingly similar to this

   case, but for the fact that the recreational participants fall on the other side of the age spectrum.

   In Schwarz v. The Villages Charter School, Inc., 165 F.Supp.3d 1153 (M.D. Fla. 2016), the

   plaintiff in a retirement community claimed discrimination when he was denied a sign language

   interpreter while attending Residential Lifestyle Group (RLG) activities organized under the

   auspices of a governmental entity, the Village Community Center Community Development

   District (VCCDD).       In The Villages, a district such as VCCDD owns the recreational

   department facilities. Id. at 1161. It effectively licenses/permits RLGs, which are like clubs, to

   offer activities. Only Villages residents may be members of RLGs, and these clubs do not have

   to a pay any rental fees to use Recreation Department facilities because they already do so

   through their taxes (amenities fees).   RLGs are encouraged by the governmental entity and may

   only exist with entity approval. The VCCDD advertises the RLGs, and reviews and approves

   them based upon applications, after insuring they comply with VCCDD criteria, such as limiting

   membership to residents, experience, minimal number of annual meetings, identification

   requirements, and keeping accurate lists of group members for the governmental entity, among
                                                  7
Case 9:19-cv-80825-DMM Document 65 Entered on FLSD Docket 01/13/2020 Page 8 of 18



   other requirements.      Id. at 1165.    So long as RLG meets the government=s numerous

   requirements, the government will provide an organized mechanism for scheduling the RLGs

   (obtains permits and updates the VCCDD=s website to advertise them) and provide recreation

   space (again, for free). Id. at 1168.

          The residents in the Villages testified that the government played a vital role in forming

   and organizing RLGs, including controlling club leaders, and supervising the RLG meetings.

   Id. at 1168-69.     Village residents also use RLGs because they are advertised by the

   governmental entity, including in Recreation News. Id. at 1169. Notwithstanding the Village=s

   in-depth involvement in the formation and control of RLGs, it formally abrogated responsibility

   to make ADA accommodations for RLG events occurring on government property because they

   were not programs of services of the government. Id. at 1170.

          The court agreed with this limitation, and held that although RLGs are permitted by the

   entity and utilize governmental recreation facilities at no cost, they are not government programs

   where the Districts are not involved in the content of RLG programs and derive no income from

   RLG events. Although the District facilitates the use of recreation centers, ensures compliance

   with many guidelines, and schedules meeting times and places, RLGs are not a program or

   activity of the District, insulating the District from ADA liability:

                  Upon review, the Court is of the view that Plaintiffs= interpretation
                  of this regulation is too broad. Liability under this regulation
                  must still hinge on the fact that the program, service or activity
                  subject to the alleged discriminatory >methods of administration= is
                  a program, service or activity of the public entity. Ultimately, the
                  facts establish that while the Districts facilitate the formation and
                  logistical functions of RLG programs and activities, the RLG
                  programs and activities are district from those offered by the
                  District themselves. A such, the District cannot be liable for the
                  RLG=s alleged failures to accommodate with respect to the RLG
                  programs, activities and events.
                                                    8
Case 9:19-cv-80825-DMM Document 65 Entered on FLSD Docket 01/13/2020 Page 9 of 18




   See also, Noel v. New York City Taxi & Limousine Comm=n, 687 F.3d 63 (2d Cir. 2012)(public

   entity is not accountable for discriminatory practices of a licensee if those practices are not the

   results of requirements established by the public entity); Tyler v. City of Manhattan, 849 F.Supp.

   1429, 1441 (D. Kan. 1994)(AAlthough City programs operated under contractual or licensing

   arrangements may not discriminate against qualified individuals with disabilities see, 28 C.F.R.

   35.130(b)(6), >[t]he programs or activities of licensees or certified entities are not themselves

   programs or activities of the public entity merely by virtue of the license or certificate=@); T.W. v.

   Jacobo, 2014 WL 129056 at *1 (N.D. Fla., Jan. 13, 2014)(granting motion to dismiss ADA

   claim brought against public entity on grounds that it had no ADA liability for its licensed

   hospitals).

           Here, as in the above cases, the City of Palm Beach Gardens has its own Recreation

   Department and recreational programs, of which Daniel Prieto is the Deputy Administrator.

   Simply because the City permits the PBGYAA to run youth sports at its recreational facility does

   not permit it to micromanage all aspects of the PBGYAA such as the nature of snack items sold

   at its concessions, nor is it liable for PBGYAA=s concession decisions, even if they are deemed

   discriminatory. The decision of whether to sell peanuts is not a requirement or policy of the

   City. It permits use of the facility, and PBGYAA controls all aspects of play and concessions.

   See, e.g., Lang v. Oregon Shakespeare Festival Ass=n, 2013 WL 5944184 (D. Or.

   2013)(complaint dismissed against City who made lands available to non-profit theater company

   that allegedly discriminated since the theater program was not a service, program or activity of

   the City).1


           1
                  The above-cited cases, including Lang, are cited with approval by the Middle District of
                                                      9
Case 9:19-cv-80825-DMM Document 65 Entered on FLSD Docket 01/13/2020 Page 10 of 18



       C. PLAINTIFF’S REQUEST TO BAN PEANUT SALES IS NOT REASONABLE
          WHEN OTHER REASONABLE ACCOMMODATIONS WERE OFFERED
          WHICH ALLOWED FULL PARTICIPATION.

           In addition to the threshold issue of the City=s non-liability for alleged discriminatory

   concession decisions of PBGYAA, Plaintiff=s request for an unreasonable accommodation is

   fatal to her claim. Even it is incorrectly assumed that the PBGYAA peanut concessions are a

   City program or function, and that HQ is allergic to peanuts (when he is not), Plaintiff=s request

   to ban sales, permanently or temporarily, is not a request for a reasonable accommodation.

   Notably, when an accommodation is requested, the public entity need not provide equal access to

   the requesting individual, but instead only Ameaningful access@ to the program. Medina v. City

   of Cape Coral, 72 F.Supp.2d 1274, 1278 (M.D. Fla. 2014). Just because Mom and Dad refuse

   to enroll HQ in T-Ball unless on their specific terms, does not mean the PBGYAA (and certainly

   not the City) is depriving HQ of meaningful access.          AWhen an individual already has

   >meaningful access= to a benefit to which he or she is entitled, no additional accommodation,

   reasonable or not, need be provided by [the governmental entity].@ Id. (citing, A.M. ex rel J.M.

   v. NYC Dep=t of Educ, 840 F.Supp.2d 600, 679 (E.D.N.Y. 2012), aff=d sub non, 513 Fed. Appx.

   95 (2d Cir. 2013), cert denied sub nom, 134 S.Ct. 809 (2013). Importantly, an entity need only

   provide Areasonable accommodations,@ not optimal ones finely tuned to the requesting person=s

   preferences. Medina, 72 F.Supp.2d at 1279 (citing, Nunes v. Mass. Dep=t of Corrections, 766

   F.3d 136, 146 (1st Cir. 2014); see also, Stewart v. Happy Herman=s Cheshire Bridge, Inc., 117

   F.3d 1278, 1286 (11th Cir. 1997)(A[U]nder the ADA a qualified individual with a disability is not




   Florida, also applying 11th Circuit precedent, in Schwarz.

                                                       10
Case 9:19-cv-80825-DMM Document 65 Entered on FLSD Docket 01/13/2020 Page 11 of 18



   entitled to the accommodation of her choice, but only to a reasonable accommodation.@)(internal

   quotation marks omitted).

          In Medina, the mother of 5-year-old A.M., a type 1 diabetic, sued the City alleging that

   A.M. was denied meaningful access to summer camp because the City refused to provide insulin

   injections to A.M. The plaintiff contended that as single mother working full-time, she could

   not come to the camp each time A.M.=s glucose levels fell out of range, and thus the City=s denial

   precluded A.M.=s participation. Defendant, City, moved for summary judgment asserting that it

   had already reasonably accommodated A.M. in accordance with the ADA. The parties, on

   summary judgment, agreed that A.M. was a qualified individual with a disability, leaving the

   court to decide whether A.M. was subjected to discrimination because of her disability. After

   noting that a governmental entity is not required to provide every requested accommodation, but

   instead only those that provide meaningful access, it held that the City did not discriminate

   where it had employed measures other than providing insulin injections, in order for A.M. to

   attend camp. That A.M. might miss activities, a meal, or spend time differently at the camp

   because of his disability does not mean she was denied meaningful access. Id. at 1278-79. In

   closing, the court acknowledged that if Cape Coral further altered its diabetes policy to add

   insulin injections, A.M. would then enjoy Aequal access@; however that is not the standard, and

   the court received enough evidence that A.M. was reasonably accommodated in other ways.

          In Todd v. Carstarphen, 236 F.Supp.3d 1311 (N.D. Ga. 2017), a blind, single mother

   sued and sought a preliminary injunction against the Atlanta Independent School System for

   refusing to transport her young children to school. Todd contended that, even though her young

   children lived in a walking zone, she was entitled to an accommodation based upon disability.

   The school system worked with Todd, and offered alternatives, including having the children
                                             11
Case 9:19-cv-80825-DMM Document 65 Entered on FLSD Docket 01/13/2020 Page 12 of 18



   join a walking pool, but Todd, like the Quashas here, just did not want to hear any suggestions or

   potential resolutions other than her specific demand. The Court though recognized that offering

   less than a plaintiff=s precise demands does not mean that meaningful access has been denied.

   Id. at 1329. When conducting the requisite Afact-specific inquiry,@ what the School District

   provided was enough to be effective for the children to attend school. Id. at 1336 (citing,

   Stewart v. Happy Herman=s Cheshire Bridge, Inc., 117 F.3d 1278, 1286 (11th Cir.

   1997)(A[U]nder the ADA a qualified individual with a disability is not entitled to the

   accommodation of her choice, but only to a reasonable accommodation.@). Thus, the court

   found it reasonable to deny a blind, single mother=s children transportation, given to so many

   other area children, because she lived too close to the school to be entitled to bussing.

          In the instant case, Plaintiff falsely claims that HQ is allergic to peanuts and needs to

   avoid them while in a sprawling baseball complex with 8 fields. But, according to the mother=s

   Declaration, HQ has never had an allergic reaction to peanuts. D.E. 12-1, &6.        Plaintiff fails to

   identify any occasion, similar occasion, or risk from simply being in a large park where others,

   off of his field and outside of his dugout, are eating peanuts away from him. Indeed, in &11 of

   her Declaration, she affirmed (but not truthfully) that her son is at risk only by eating peanuts or

   putting his hand in his mouth after handling them. She does not claim others eating peanuts

   away from him, or that the aroma of peanuts traveling through the air from afar, or peanut dust

   triggers a reaction. If the dugout is swept out, and no one eats peanuts or purposely throws

   shells on the floor during HQ=s games, then there is virtually zero risk that he will consume a

   peanut or touch one with his hands and then stick them into his mouth. A swept out dugout

   would not have peanut shells on the ground, but even if it did, HQ would be wearing shoes and

   the prospect of having an anaphylactic reaction to peanut shells and residue is highly unlikely,
                                                 12
Case 9:19-cv-80825-DMM Document 65 Entered on FLSD Docket 01/13/2020 Page 13 of 18



   even if he were to encounter them. Statement of Facts, ¶¶4-6. An allergic reaction is triggered

   by consumption of a peanut, not from proximity to debris from others eating peanuts. See,

   Medina, 72 F.Supp.2d at 1278 (court took into account the unlikeness of an adverse occurrence

   to a child in assessing whether governmental entity=s accommodation was reasonable). Here,

   Plaintiff=s theory of how HQ could become ill is significantly less likely than the diabetic child

   in Medina requiring insulin where that child had actually required three (3) insulin injections.

   Id. Three actual insulin injections over time meant the occurrence was unlikely, and this played

   a key role in the Court=s determination that it was not a necessary or reasonable accommodation.

   Here, HQ has no clinical history of allergy to peanuts, his bloodwork shows the absence of such

   an allergy, he has never actually become ill from airborne peanut aroma or peanut shells on the

   ground, and his own physician, citing to medical studies, affirmed that an allergic reaction from

   airborne peanut dusk is “miniscule” and “highly unlikely.” Statement of Facts, ¶6.

            The Plaintiff contends that unless peanut sales are barred for roughly 90 minutes on HQ=s

   gamedays (roughly the time of his games and practices), then he cannot safely play baseball in

   the park. Plaintiff fails to provide any support for this notion other than rank conjecture and

   speculation. First, it has not been shown that ceasing sales of peanuts during HQ=s games will

   cause any decrease in the presence of peanuts in the area he needs to occupy: his dugout and

   field.   Those with superior knowledge of the facilities and patrons, including PBGYAA

   President, Anthony Badala, and Baseball President, Seth Abrams, testified that a temporary halt

   on peanut sales would have no effect on the overall presence of peanuts and peanut-related

   debris (which, again, are highly unlikely to trigger a reaction anyway) within the park.




                                                   13
Case 9:19-cv-80825-DMM Document 65 Entered on FLSD Docket 01/13/2020 Page 14 of 18



   Statement of Facts, ¶13. People could still buy peanuts earlier in the day, or bring their own,

   which they do quite regularly.

          Second, Plaintiff has not shown that precluding everyone in the park, playing and

   watching on 7 other baseball fields, from consuming peanuts is a reasonable solution where HQ

   only occupies a small part of the overall facility.     As Mr. Badala and Mr. Abrams have

   confirmed, informing parents of a child’s food allergies has always proven sufficient. The

   parents, coaches and volunteers are there for the children, and have always acted to protect a

   child with an actual allergy issue. Statement of Facts, ¶14. Plaintiff fails to demonstrate that

   the measures already in place (those before suggesting play in the other PBGYAA location 1.3

   miles away) were not effective enough. The PBGYAA representatives, in turn, confirm that in

   employing those measures, there has never been an adverse incident. Statement of Facts, ¶12.

            Even if HQ were allergic to peanuts, and even assuming that peanut dust and shells

   trigger allergic reactions, HQ was provided ample protection by virtue of his dugout being swept

   before he entered, and the adults giving instruction to the children, and precluding the

   consumption of peanuts near HQ. Notably, at HQ’s elementary school where he consumes a

   daily meal (unlike at baseball, where no meals are served), HQ’s classmates are permitted to eat

   foods which could cause HQ an allergic reaction. Statement of Facts, ¶3. The 6-year-old

   classmates though receive instruction from their teacher, Mr. Galluci, that HQ has an allergy and

   that they should exercise caution around HQ. The PBGYAA measures already in place, and

   even before the suggestion of game relocation to North Palm Beach, were at least as protective

   of HQ as those at Marsh Point Elementary, where peanuts and peanut products may be freely

   consumed in the school cafeteria, including at HQ’s own lunch table. Plaintiff has not sought a


                                                  14
Case 9:19-cv-80825-DMM Document 65 Entered on FLSD Docket 01/13/2020 Page 15 of 18



   peanut ban at the school, and in fact does not even request that HQ eat lunch at the school’s

   peanut-free table. Id. Plainly, the PBGYAA’s existing policies and practices obviated the need

   for any particular accommodations for HQ. Even so, the PBGYAA offered to schedule HQ’s

   games at a nearby ballpark, which was entirely reasonable, and afforded HQ the ability to fully

   participate in PBGYAA sports.

       D. THERE WAS NO NECESSITY TO BAN PEANUT SALES AT GARDENS PARK
          IN ORDER FOR HQ TO MEANINGFULLY PARTICIPATE.

       As this Court noted in its Order Denying Preliminary Injunction, “for an accommodation to

   be necessary, it must provide disabled individuals with a ‘like experience’ to non-disabled

   individuals.” D.E. 30, p.6. Where accommodations already in place, or offered accomplish

   that objective, “facilities are not required to make the preferred accommodation of plaintiff’s

   choice.” Id., citing, A.L. by and through D.L. v. Walt Disney Parks & Resorts, 900 F.3d 1270,

   1296 (11th Cir. 2018). A disabled individual may be accommodated in various ways, which

   need not be the precise manner requested. Tennessee v. Lane, 541 U.S. 509, 511 (2004).

   Finally, the court noted that a public entity need not employ all means to accommodate, and that

   the proposed accommodations need not eliminate all difficulty for a disabled individual. D.E.

   30, p.6.

          The present record, more than the limited record as of the Order Denying Preliminary

   Injunction, amply supports that existing measures and proposed accommodations allowed HQ

   meaningful participation in PBGYAA baseball. Unbeknownst to the Court and City as of

   issuance of D.E. 30, HQ actually did not require any accommodations since he is not allergic

   peanuts, and that even if he were, shells and dust are highly unlikely to trigger an allergic

   reaction anyway. Statement of Facts, ¶¶4-6. Even if it were incorrectly assumed though that

                                                 15
Case 9:19-cv-80825-DMM Document 65 Entered on FLSD Docket 01/13/2020 Page 16 of 18



   HQ could be at risk by the presence of peanut shells, Plaintiff was offered numerous

   accommodations which eliminated virtually any risk. The City offered to educate and inform

   HQ’s coaches and parents that he had a food allergy. The City offered to install signage in the

   park alerting to food allergies, and directing the proper disposal of peanut shells. The City

   offered to continue with daily maintenance of dugouts, and to provide brooms at the concession

   stand for any parent, coach or volunteer to utilize if concerned about peanut shells in HQ’s

   dugout. Finally, and despite that peanut shells will be present throughout the park even if not

   sold at the concessions (since patrons routinely bring their own), the PBGYAA offered to

   schedule HQ’s games at North Palm Beach, which has been described as a perfectly acceptable

   facility. Statement of Facts, ¶10.

          With respect to the last accommodation offered of relocating HQ’s games and practices,

   this Court noted that “[a]lthough it is not the accommodation which Plaintiff requests, it appears

   to [the Court] that it would be a reasonable one and would provide HQ with an experience that

   is, in all significant respects, identical to the experiences of other T-ball players.” D.E. 30, p.7.

   Certainly, the record has not developed in any fashion which would refute the Court’s

   inclinations, authored when the Court presumed a serious peanut allergy, and that peanut

   shells/debris might actually pose a serious risk to HQ.

          Based upon the foregoing, Defendant is entitled to summary judgment as a matter of law.




                                                    16
Case 9:19-cv-80825-DMM Document 65 Entered on FLSD Docket 01/13/2020 Page 17 of 18



                                   CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on this 13th day of January, 2020, I electronically filed the
   foregoing document with the Clerk of Court by using the CM/ECF system or by email to all
   parties. I further certify that I either mailed the foregoing document and the Notice of Electronic
   Filing by first class mail to any non CM/ECF participants and/or the foregoing document was
   served via transmission of Notice of Electronic Filing generated by CM/ECF to any and all
   active CM/ECF participants.

                                                BY:      /s/E. Bruce Johnson
                                                        E. BRUCE JOHNSON
                                                        FLA. BAR NO. 262137
                                                BY:      /s/Scott D. Alexander
                                                        SCOTT D. ALEXANDER
                                                        FLA. BAR NO. 057207
                                                        JOHNSON, ANSELMO, MURDOCH,
                                                        BURKE, PIPER & HOCHMAN, P.A.
                                                        Attorneys for Defendant, City
                                                        2455 East Sunrise Boulevard, Suite 1000
                                                        Fort Lauderdale, FL 33304
                                                        954/463-0100 Telephone
                                                        954/463-2444 Facsimile
                                                        Johnson@jambg.com
                                                        Young@jambg.com
                                                        Alexander@jambg.com




                                                   17
Case 9:19-cv-80825-DMM Document 65 Entered on FLSD Docket 01/13/2020 Page 18 of 18



                                       SERVICE LIST


   MATTHEW W. DIETZ, ESQ.
   DISABILITY INDEPENDENCE GROUP, INC.
   2990 SW 35th Avenue
   Miami, FL 33133
   (305) 669-2822 (Phone)
   (305) 442-4181 (Fax)
   mdietz@justdigit.org
   aa@justdigit.org




   E. BRUCE JOHNSON, ESQ.
   SCOTT D. ALEXANDER, ESQ.
   JOHNSON, ANSELMO, MURDOCH,
   BURKE, PIPER & HOCHMAN, PA
   Attorneys for Defendant
   2455 E. Sunrise Blvd., Suite 1000
   Fort Lauderdale, FL 33304
   johnson@jambg.com
   alexander@jambg.com
   (954) 463-0100 (Phone)
   (954) 463-2444 (Fax)




                                            18
